Title: To Thomas Jefferson from John Bondfield, 24 June 1786
From: Bondfield, John
To: Jefferson, Thomas



Sir
Bordeaux 24 June 1786

Since mine of the 10th Instant I have received the 17th Inst.  33 Cases and the 20th Inst. 17 Cases, together fifty Cases, No. 1 à 50 containing 30 fusils each as particularised by two Certificates received with the said Cases signed Dubois d’Escordal Captain of the Royal Artillery Inspecteur of the fire Arms of the Manufactory of Tulle residing at Tulle for the service of the Navy and Colonies.
The Cases are in good order, agreable to the instructions contain’d in Monsr. St. Victoires Letter that you transmitted me. The[y] shall be cased with an Oild Cloth to prevent the moist Air and damp of the Ship to penetrate and over that a case of straw and canvas wraper. They will be shipt on board the Comte d’Artois, Cap. Gregory, for Portsmouth who will sail the begining of July and I shall follow the Letter of your instructions in every particular.
These fusils are subject to two Duties say Droits d’Entré of 3½ ⅌% on the valuation which with the Sol ⅌ livré amounts to Six ⅌ Cent, also le Droit de sortie. These two Dutys are to your prejudice which I apprehend you were not appriz’d of. It is also of National prejudice to france which I apprehend Le Marquis de la Fayet will take measures to endeavour to remove. All Commercial Nations who export to foreigners their manufactories in lieu of loading them with extra charges Grant Bountys to obtain, encrease and continue the foreign demand by supplying them at a lower rate than other nations. Where the entire substance of the Article thus exported is the growth, Produce and workmanship of the nation, whatever of that article is consumed by foreign Nations is entire gain to the Kingdom that supply them. Should you be able to obtain on this Article indulgence for the Duties, a Letter from the Minister must be sent me to recover the Drawback of the Duties I am paying.
I have forwarded by the publick Roullier who will arrive in Paris 13 or 14 July, Twelve Doz. Claret and twelve Doz. Vin de grave in eight Cases of three Doz. bottles each which I hope will get safe to your hand.
The Articles for Mr. Eppes are all packt up and shall be shipt on board the Comte d’Artois.
I received last post a Letter under my Cover for Mess. Buchanan and Hay, Richmond which by the address appears to be your writing and seal. It shall go by the said ship.
With respect I have the honor to be Sir Your most Obedient Humble Servant,

John Bondfield

